EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

This communication is an Examiner's reasons for allowance in response to application filed on ..., assigned serial ... and titled “...”.
The 35 U.S.C. § 112 rejections applied against the claims are withdrawn in light of the submitted amendment.
The following is the Examiner's statement of reasons for the indication of allowable subject matter:
After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  Thus, it is found that the application is now in condition for allowance.
Although the prior art disclose several claimed limitations, none of the references teaches a system for monitoring a scene in an interior of a cabin of a vehicle, which includes at least a plurality of sensors, each sensor in the plurality of sensors configured to output a respective sensor signal, at least one sensor in the plurality of sensors being configured measure an aspect of the interior of the cabin; and a processing system operably connected to the plurality of sensors and having at least one processor, the processing system configured to: receive each respective sensor signal from the plurality of sensors; determine, during a first time period, (i) a reference value for a first attribute of the interior of the cabin based on a first sensor signal from a first sensor in the plurality of sensors, (ii) a reference value for a second attribute of the interior of the cabin based on a second sensor signal from a second sensor in the 
Claims 1-20 are allowable over the prior art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday-Thursday from 7:00 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






									

								
February 12, 2021	
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661